CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Post-Effective Amendment No. 29 to the registration statement on Form N-1A (File No. 2-98790) (Registration Statement) of our reports dated September 10, 2009 for Putnam AMT-Free Municipal Fund and September 11, 2009 for Putnam Tax-Free High Yield Fund, relating to the financial statements and financial highlights appearing in the July 31, 2009 Annual Report of Putnam AMT-Free Municipal Fund and Putnam Tax-Free High Yield Fund, each a series of Putnam Tax-Free Income Trust, which are also incorporated by reference into the Registration Statement. We also consent to the references to us under the headings Financial highlights and "Independent Registered Public Accounting Firm and Financial Statements" in such Registration Statement. PricewaterhouseCoopers LLP /s/ PricewaterhouseCoopers LLP Boston, Massachusetts November 23, 2009
